 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for CARRIE ALAINE MARKIS
 7

 8

 9                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:19-CR-0062JAM
                      Plaintiff,       )
12                                     ) STIPULATION CONTINUING STATUS
                                       ) CONFERENCE AND EXCLUDABLE TIME;
13
           v.                          ) PERIODS UNDER SPEEDY TRIAL ACT;
14                                     ) FINDINGS AND ORDER
                                       )
15
     CARRIE ALAINE MARKIS, and         ) Date: October 8, 2019
16   ANDREA MICHELLE JORDAN            ) Time: 9:00 a.m.
                                       ) Court: Hon. John A. Mendez
17
                      Defendants.      )
18   __________________________________)

19                                      STIPULATION
20
       1. By previous order, this matter was set for status on August 27, 2019.
21
       2. By this stipulation, defendants now move to continue the status conference until
22

23        October 8, 2019 at 9:15 a.m., and to exclude time between August 27, 2019 and
24        October 8, 2019, under Local Code T4.
25
       3. The parties agree and stipulate, and request that the Court find the following:
26

27
              a. Counsel for Ms. Markis was appointed on June 7, 2019 and has started to

28               review the discovery, meet and discuss with the client and begin research


                                               -1-
 1      into salient defense issues.
 2
     b. Counsel for defendants desire additional time to review and copy discovery,
 3
        consult with their clients and discuss the discovery with them.
 4

 5   c. Counsel for defendants are also finishing investigation and compilation of
 6
        mitigation materials relevant to possible resolution in this matter.
 7
     d. Counsel are requesting a continuance to finish researching legal issues,
 8

 9      investigation and discussions with clients regarding possible defenses. In

10      addition, counsel are continuing ongoing discussions with the government
11
        about possible resolutions in this case.
12

13
     e. Counsel for defendants believe that the failure to grant the above-requested

14      continuance would deny counsel the reasonable time necessary for effective
15
        preparation, taking into account the exercise of due diligence.
16
     f. The government does not object to the continuance.
17

18   g. Based upon the above-stated facts, the ends of justice served by continuing
19      the case as requested outweigh the interest of the public and the defendant
20
        in a trial within the original date prescribed by the Speedy Trial Act.
21

22   h. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

23      3161, et seq., within which trial must commence, the time period of August
24
        27, 2019, to October 8, 2019, inclusive, is deemed excludable pursuant to
25
        18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it results from a
26

27      continuance granted by the Court at defendants’ request on the basis of the
28
        Court’s finding that the ends of justice served by taking such action


                                       -2-
 1                outweigh the best interest of the public and the defendant in a speedy trial.
 2
        4. Nothing in this stipulation and order shall preclude a finding that other provision
 3
           of the Speedy Trial Act dictate that additional time periods are excludable from the
 4

 5         period within which a trial must commence.
 6
     IT IS SO STIPULATED.
 7

 8
     Dated: August 22, 2019                           Respectfully submitted,
 9

10                                                    /s/ Paul Hemesath
                                                      PAUL HEMESATH
11                                                    Assistant U.S. Attorney
12
     Dated: August 22, 2019                           /s/ Kelly Babineau
13                                                    KELLY BABINEAU
14
                                                      Attorney for Carrie Alaine Markis

15   Dated: August 22, 2019                           /s/ Todd Leras
                                                      TODD LERAS
16
                                                      Attorney for Andrea Michelle Jordan
17

18                                  FINDINGS AND ORDER
19

20         IT IS SO FOUND AND ORDERED this 22nd day of August, 2019.
21
                                /s/ John A. Mendez________________________
22
                                THE HONORABLE JOHN A. MENDEZ
23                              UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28




                                                -3-
